DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation(s) a thermal conductive layer covering the amorphous semiconductor portion of the integrated circuit component, wherein the thermal conductive layer comprises a first thermal paste in contact with the amorphous semiconductor portion of the integrated circuit component; and a second thermal paste covering the first thermal paste, an insulating encapsulant encapsulating the integrated circuit component and the thermal conductive layer; and a redistribution circuit structure disposed on the insulating encapsulant and the integrated circuit component, wherein the redistribution circuit structure is electrically connected to the integrated circuit component, and/or wherein the metallic layer comprises a bottom surface and a top surface opposite to the bottom surface, the bottom surface being in contact with a back surface of the integrated circuit component, the insulating encapsulant comprises a first surface and a second surface opposite to the first surface, and the top surface or the metallic layer is lower than the first surface of the insulating encapsulant, in all of the claims which is not found in the prior art references.  See also prior office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        7/7/22